Case 1:21-cv-00643-TCB Document 1-4 Filed 02/12/21 Page 1 of 11




                    Exhibit 4
                          Case 1:21-cv-00643-TCB Document 1-4 Filed 02/12/21 Page 2 of 11




     US6930332 Claim 1                                  Seoul STW8Q14C-W5X5-CA
                              The STW8Q14C-W5X5-CA comprises a light emitting device using a LED:

                              “This White Colored surface-mount LED comes in standard package dimension. Package Size:
                              5.6x3.0x0.75mm. It has a substrate made up of a molded plastic reflector sitting on top of a lead
                              frame. • The die is attached within the reflector cavity and the cavity is encapsulated by silicone.”
                              (Datasheet (available at https://www.mouser.com/datasheet/2/363/STW8Q14C_datasheet(5)-
                              1511997.pdf) at 1).




 1. A light emitting device
 using an LED, comprising:




                                                                 1
ACTIVE 54055998v1
                           Case 1:21-cv-00643-TCB Document 1-4 Filed 02/12/21 Page 3 of 11




     US6930332 Claim 1                                              Seoul STW8Q14C-W5X5-CA




                               The STW8Q14C-W5X5-CA comprises a metal plate having a frontwardly extending projection, which
                               has a front provided with a housing recess:
 a metal plate having a
 frontwardly extending
                              “This White Colored surface-mount LED comes in standard package dimension. Package Size:
 projection, the projection
                              5.6x3.0x0.75mm. It has a substrate made up of a molded plastic reflector sitting on top of a lead
 having a front provided with
                              frame. The die is attached within the reflector cavity and the cavity is encapsulated by silicone.”
 a housing recess;
                              (Datasheet at 1).




                                                                  2
ACTIVE 54055998v1
                         Case 1:21-cv-00643-TCB Document 1-4 Filed 02/12/21 Page 4 of 11




     US6930332 Claim 1                                   Seoul STW8Q14C-W5X5-CA




                                                        3
ACTIVE 54055998v1
                          Case 1:21-cv-00643-TCB Document 1-4 Filed 02/12/21 Page 5 of 11




     US6930332 Claim 1                                             Seoul STW8Q14C-W5X5-CA




                               The STW8Q14C-W5X5-CA contains a light-emitting diode chip disposed on a bottom of the housing
                               recess to be thermally coupled to the metal plate:
 a light emitting diode chip
 disposed on a bottom of the
                               “This White Colored surface-mount LED comes in standard package dimension. Package Size:
 housing recess to be
                               5.6x3.0x0.75mm. It has a substrate made up of a molded plastic reflector sitting on top of a lead
 thermally coupled to the
                               frame. The die is attached within the reflector cavity and the cavity is encapsulated by silicone.”
 metal plate;
                               (Datasheet at 1).




                                                                  4
ACTIVE 54055998v1
                         Case 1:21-cv-00643-TCB Document 1-4 Filed 02/12/21 Page 6 of 11




     US6930332 Claim 1                                   Seoul STW8Q14C-W5X5-CA




                                                        5
ACTIVE 54055998v1
                           Case 1:21-cv-00643-TCB Document 1-4 Filed 02/12/21 Page 7 of 11




     US6930332 Claim 1                                               Seoul STW8Q14C-W5X5-CA




                                 (Annotated Datasheet at 22).
                                 The STW8Q14C-W5X5-CA contains an insulating substrate (white) having an insertion hole (center)
 an insulating substrate         into which the projection (dark gray) extends:
 having an insertion hole into
 which the projection            “This White Colored surface-mount LED comes in standard package dimension. Package Size:
 extends, the insulating         5.6x3.0x0.75mm. It has a substrate made up of a molded plastic reflector sitting on top of a lead
 substrate being joined to the   frame. The die is attached within the reflector cavity and the cavity is encapsulated by silicone.”
 metal plate in layers; and      (Datasheet at 1).




                                                                   6
ACTIVE 54055998v1
                         Case 1:21-cv-00643-TCB Document 1-4 Filed 02/12/21 Page 8 of 11




     US6930332 Claim 1                                   Seoul STW8Q14C-W5X5-CA




                                                        7
ACTIVE 54055998v1
                         Case 1:21-cv-00643-TCB Document 1-4 Filed 02/12/21 Page 9 of 11




     US6930332 Claim 1                                      Seoul STW8Q14C-W5X5-CA




                            (Annotated Datasheet at 22).

                                                           8
ACTIVE 54055998v1
                           Case 1:21-cv-00643-TCB Document 1-4 Filed 02/12/21 Page 10 of 11




     US6930332 Claim 1                                     Seoul STW8Q14C-W5X5-CA
                                The STW8Q14C-W5X5-CA contains a light-transmitting sealing resin (yellow) that encapsulates the
                                light emitting diode chip:

                                “This White Colored surface-mount LED comes in standard package dimension. Package Size:
                                5.6x3.0x0.75mm. It has a substrate made up of a molded plastic reflector sitting on top of a lead
                                frame. The die is attached within the reflector cavity and the cavity is encapsulated by silicone.”
                                (Datasheet at 1).




 a light-transmitting sealing
 resin in which the light
 emitting diode chip is
 encapsulated.




                                                                   9
ACTIVE 54055998v1
                         Case 1:21-cv-00643-TCB Document 1-4 Filed 02/12/21 Page 11 of 11




     US6930332 Claim 1                                       Seoul STW8Q14C-W5X5-CA




                             (Annotated Datasheet at 22).



                                                            10
ACTIVE 54055998v1
